        Case 1:20-cv-02447-SDG Document 77 Filed 04/01/21 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

HILL & MAC GUNWORKS, LLC,

                    Plaintiff,

       v.                                     CIVIL ACTION FILE NO.
                                              1:20-CV-02447-SDG
TRUE POSITION, INC.,

                    Defendant.


            SECOND JOINT MOTION TO EXTEND DISCOVERY

      Plaintiff Hill & Mac Gunworks, LLC (“Plaintiff”) and Defendant True

Position, Inc. (“Defendant”) (collectively, the “Parties”) hereby jointly move the

Court to extend the deadline for completing discovery and all subsequent deadlines

contemplated in the Scheduling Order [Doc. 42], for ninety (90) days. The Parties

respectfully show that good cause exists to amend the Scheduling Order as follows:

      1.    Pursuant to this Court’s Scheduling Order [Doc. 42], as amended, the

current deadline for the parties to complete discovery is June 9, 2021. In light of

their mutual belief that additional time will be needed to complete discovery, the

Parties are moving for an extension well in advance of the deadline.
        Case 1:20-cv-02447-SDG Document 77 Filed 04/01/21 Page 2 of 6




      2.     The Parties have exchanged and responded to written discovery.

Plaintiff has gathered a voluminous number of documents with the help of an outside

data collection service, and has devoted significant time, effort, and resources to

reviewing, redacting, and organizing its records for production. This process is

nearly complete, and Plaintiff is now in position to supplement its production by

May 10, 2021. Plaintiff is also in the process of reviewing and assessing the

condition of the thousands of parts and components returned to it by Defendant.

      Defendant needs additional time to gather, review, and serve its first document

production. Defendant, with the assistance of Information Technology personnel,

has assembled a preliminary production dataset including emails that contains over

30,000 records. Defendant is in the process of reviewing and tagging those records

in accordance with the Confidentiality Agreement previously entered in this case.

      3.     Following the production of relevant documents, the Parties need

sufficient lead time to review the production, and then schedule, prepare for, and

attend depositions of key witnesses. The extension will also accommodate the

difficulties of scheduling cross-country depositions.

      4.     As a final note, Nicholas Corser, the principal associate working on this

case on behalf of the Plaintiff, is looking forward to the birth of his first child on
        Case 1:20-cv-02447-SDG Document 77 Filed 04/01/21 Page 3 of 6




April 2, 2021. Mr. Corser is anticipating going on leave to enjoy some time with his

soon-to-be-larger family shortly thereafter, and would appreciate having additional

time to participate in the discovery process upon his return.

      5.     In light of the foregoing, the Parties move the Court to extend the

deadline to complete discovery ninety (90) days, through and including Tuesday,

September 7, 2021, and that subsequent deadlines set forth in the Scheduling Order

be similarly extended.

      6.     The parties have diligently worked this case and they are not requesting

this extension for the purposes of delay, but rather to provide an opportunity to

complete discovery and hopefully continue their efforts to agree upon a mutually

acceptable resolution.

      7.     The requested extension is unlikely to delay trial of this matter as no

civil jury trials are currently being scheduled.

      WHEREFORE, the Parties respectfully request the Court to extend the

discovery period through an including Tuesday, September 7, 2021, and that

subsequent deadlines set forth in the Scheduling Order be similarly extended.

                    [SIGNATURES ON FOLLOWING PAGE]
       Case 1:20-cv-02447-SDG Document 77 Filed 04/01/21 Page 4 of 6




     Respectfully submitted this 1st day of April, 2021.

s/ G. Marshall Kent, Jr.                 s/David L. Turner
G. Marshall Kent, Jr.                    David L. Turner
Georgia Bar No. 415129                   Georgia Bar No. 004530
Nicholas B. Corser                       Dean R. Fuchs
Georgia Bar No. 290744                   Georgia Bar No. 279170

FOX ROTHSCHILD LLP                       SCHULTEN WARD TURNER &
999 Peachtree Street, Suite 1500         WEISS LLP
Atlanta, Georgia 30309                   260 Peachtree Street, NW, Suite 2700
Tel: 404-962-1000                        Atlanta, GA 30303
mkent@foxrothschild.com                  Tel: 404-688-6800
ncorser@foxrothschild.com                d.fuchs@swtwlaw.com
                                         d.turner@swtwlaw.com

Attorneys for Plaintiff                  John M. Webster
                                         Admitted Pro Hac Vice
                                         BARTLETT & WEBSTER
                                         5093 South 1500 West
                                         Riverdale, UT 84405
                                         Telephone: 801-475-4506
                                         jmwebsterlaw@hotmail.com
                                         jmwebsterlaw@gmail.com

                                         Attorneys for Defendants
        Case 1:20-cv-02447-SDG Document 77 Filed 04/01/21 Page 5 of 6




                    CERTIFICATE OF COMPLIANCE

     Counsel for Defendant certifies that this document has been prepared in a

Times New Roman, 14-point font and otherwise complies with Local Rule 5.1(C),

NDGa.

     This 1st day of April, 2021.

                                    FOX ROTHSCHILD LLP
                                    s/ G. Marshall Kent, Jr.
                                    G. Marshall Kent, Jr.
                                    Georgia Bar No. 415129
       Case 1:20-cv-02447-SDG Document 77 Filed 04/01/21 Page 6 of 6




                        CERTIFICATE OF SERVICE

      I hereby certify that on April 1, 2021, I electronically filed the following

Second Joint Motion to Extend Discovery upon all counsel via the Court’s

CM/ECF system, which will automatically serve all counsel of record via email.


                                     FOX ROTHSCHILD LLP
                                     s/ G. Marshall Kent, Jr.
                                     G. Marshall Kent, Jr.
                                     Georgia Bar No. 415129
